DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified English translation of the foreign application DE 10 2016 215 633.0, received on March 08, 2021
Drawings
The drawings were received on March 08, 2021.  These drawings are acceptable.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a protective element” in claim 8 and “a ballast element” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 5-11, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Erbach (US 4269143 A) in view of Eckart (DE 19949151 A1).
Regarding claim 1, Erbach discloses (figure 3) a modular teat cup system, comprising:
a first sleeve part adapted to insert an elastic teat holder (30) (column 2, lines 56-58), and
a second sleeve part (32) which can be coupled to the first sleeve part in order to achieve operational readiness and can be uncoupled from the first sleeve part (column 1, lines 26-29) (wherein 30 and 32 can be telescopically engaged, or not telescopically engaged), the first sleeve part and the second sleeve part forming a teat cup sleeve when coupled.
Erbach discloses the claimed invention except for the plurality of first sleeve parts, a second sleeve part which can be coupled to a respective one of the first sleeve parts, the respective one of the first sleeve parts and the second sleeve parts forming a teat cup sleeve when coupled, wherein at least the first sleeve parts are provided with different lengths.  It would have been an obvious matter of design choice to change the length of the first sleeve part, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). This would be done for the benefit of providing first sleeve parts that can be used on multiple animals ranging in size.
Eckart discloses (see attached translation) a teat rubber with first components ([0005], lines 91-99; [0012], lines 306-307 and 314-319), a second component which can be coupled to a respective one of the first components in order to achieve operation readiness and can be uncoupled from the respective one of the first components ([0006], lines 117-119 and 126-130), the respective one of the 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Erbach with a modular and interchangeable system of first and second milking parts as disclosed by Eckart, such that first sleeve parts available in a plurality of lengths create a modular and interchangeable system with a second milking part. This would be done for the benefit of allowing the first and second sleeve parts of a teat cup system to be adaptable to various animals ranging in size.  

Regarding claim 2, Erbach as modified above in view of Eckart teaches (Erbach; figure 3) a modular teat cup system, wherein the second sleeve part (32) has a connection for one of a milk hose and an opening for an outlet end of the elastic teat holder (34 and 64) (Erbach; column 1, lines 36-40; column 2, lines 32-36).

Regarding claim 3, Erbach as modified above in view of Eckart teaches (Erbach; figure 3) a modular teat cup system, wherein the connection for the milk hose is detachably attached to the second sleeve part (Erbach; column 1, lines 36-38).

	Regarding claim 5, Erbach as modified above in view of Eckart teaches (Erbach; figure 2) a modular teat cup system, wherein a coupling device is provided for mechanically coupling and decoupling a respective first and second sleeve parts independently of the dimensions of the first and second sleeve parts (44, 52) (Erbach; column 1, lines 26-29; column 3, lines 1-5).
claim 6, Erbach as modified above in view of Eckart teaches a modular teat cup system, wherein the coupling device is designed for tool-free coupling and decoupling (Erbach; col 1, lines 17-18). 

	Regarding claim 7, Erbach as modified above in view of Eckart teaches (Erbach; figure 3) a modular teat cup system, wherein a sealing (36, 50) is provided at a contact region between a respective one of the first sleeve parts and the second sleeve part (Erbach; column 2, lines 64-68). 

	Regarding claim 8, Erbach as modified above in view of Eckart teaches (Erbach; figures 1, 2, and 3) a modular teat cup system, wherein a protective element (21) is attached or attachable to the first sleeve parts. Upper cap portion (21) has a horizontal wall portion (26) and a circular opening (28) for receiving a teat (Erbach; column 2, lines 1-6). The upper cap portion is attached to the first sleeve part through inflation an inflation assembly (10) (Erbach; column 2, lines 56-57). The inflation assembly is comprised of a body member (14) (Erbach; column 1, lines 57-58), which contains the upper cap portion (Erbach; column 2, line 1). The upper cap portion functions as a protective element.

	Regarding claim 9, Erbach as modified above in view of Eckart teaches (Erbach; figure 3) a modular teat cup system, wherein a ballast element (32) is provided which is attachable to one of the first and second sleeve parts for adjusting the weight of the teat cup sleeve (Erbach; column 2, lines 42-45).

	Regarding claim 10, Erbach as modified above in view of Eckart teaches (Erbach; figure 3) a modular teat cup system, wherein an opening for an air inlet (54) is provided on one of the first and second sleeve parts (Erbach; column 2, lines 28-31).

	Regarding claim 11, Erbach as modified above in view of Eckart teaches (Erbach; figure 3) a modular teat cup system, wherein a lockable maintenance opening (48, 50) is formed in the second sleeve part (column 1, lines 36-41).

	Regarding claim 13, Erbach as modified above in view of Eckart teaches a modular teat cup system wherein at least the first sleeve parts are provided with different dimensions for adaptation to one of different elastic teat holders and different milking conditions (see claim 1 above, wherein the first sleeve part can be provided with different lengths).

Regarding claim 18, Erbach discloses a teat cup sleeve for milking different animals, comprising the steps of:
	selecting a first sleeve part suitable for receiving a desired elastic teat holder (30),
	selecting a second sleeve parts so as to be suitable for connection to a milking system (32), and
	coupling the selected first sleeve part and the selected second sleeve parts together (column 1, lines 26-29).
	Erbach does not disclose selecting one of a plurality of first sleeve parts, wherein each one of the first sleeve parts has a different characteristic for milking a particular one of different animals, selecting one of a plurality of second sleeve parts, coupling the selected one of the plurality of first sleeve parts and the selected one of the plurality of second sleeve parts together, whereby the modular teat cup system is capable of being adapted to the particular one of the different animals or a particular milking situation.
	Eckart discloses (see attached translation) a modular teat rubber to adapt for milking different animals comprising a plurality of first components, wherein each of one of the first components has a 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Erbach with a modular and interchangeable system of first and second milking parts as disclosed by Eckart, such that first and second sleeve parts catering to different characteristics of different animals can be coupled to create a modular and interchangeable system of first second milking parts. This would be done for the benefit of reducing manufacturing and maintenance costs and for improving milking efficiency.

Regarding claim 23, Erbach discloses a teat cup system for milking animals comprising: 
a first sleeve part (30) having a first open end configured to receive an elastic teat holder (30) (column 2, lines 56-58) and an opposing open end having a first coupling (column 1, lines 26-29); and
a second sleeve part (32) having a second coupling configured to attach to said first coupling of the first sleeve part (column 1, lines 26-29) and an end configured to receive a connection for a milk discharge (34 and 64) (column 1, lines 36-40; column 2, lines 32-36),
Erbach does not teach a plurality of first sleeve parts, each one of said plurality of first sleeve parts having a different characteristic suited to a particular milking situation, whereby one of said plurality of first sleeve parts is capable of being selected with the different characteristic for the particular milking situation or a particular one of the different animals.
Eckart discloses a modular teat rubber to adapt for milking different animals comprising a plurality of first components, wherein each of one of the first components has a different characteristic 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Erbach with a modular and interchangeable system of first milking parts as disclosed by Eckart, such that a first sleeve with characteristics best suited to a particular milking situation or animal can be coupled to the second sleeve part to create a modular and interchangeable system of first second milking parts. This would be done for the benefit of reducing manufacturing and maintenance costs and for improving milking efficiency.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Erbach (US 4269143 A) in view of Eckart (DE 19949151 A1), and further in view of Bahlenberg (US 20150289470 A1).
Regarding claim 4, Erbach as modified above in view of Eckart teaches (Erbach; figure 3) a modular teat cup system wherein one of the first and second sleeve parts has a connection for a pulsation line (54). Erbach in view of Eckart does not teach that the connection for a pulsation line is removable.
Bahlenberg teaches a milking arrangement with a set of exchangeable parts, including vacuum tubes connected to teat cups (Abstract, lines 12-14).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Erbach in view of Eckart with the removable connection as disclosed by Bahlenberg to create a teat cup sleeve with a removable connection for a pulsation line for the benefit of changing or replacing parts, thus reducing overall costs, specifically maintenance costs.


Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Erbach (US 4269143 A) in view of Eckart (DE 19949151 A1), and further in view of Miller et al (US 6857389 B2).
Regarding claim 15, Erbach as modified above in view of Eckart teaches (Erbach; figure 3) a modular teat cup wherein the second sleeve part is provided with a connection (34, 64) to at least one of a milk line system and a pulsation system (Erbach; column 1, lines 36-40; column 2, lines 32-36). Erbach does not teach different connection arrangements for connecting the milk line.
Miller teaches different configurations for attaching a teat cup to a milk receiving cup (180) (Col 8, lines 32-55).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Erbach in view of Eckart with different connection arrangements from a teat cup to a milk receiving cup by Miller to create a modular teat cup system that has different connections to a milk line system for the benefit of adapting to different milking conditions, thus increasing efficiency by allowing the same sleeve to be used for animals that require a different milk line attachment.

	Regarding claim 16, Erbach as modified above in view of Eckart and Miller teaches (Erbach; figure 3) a modular teat cup, wherein a connection arrangement for connection to a milk line system (34, 64) (Erbach; column 1, lines 36-40; column 2, lines 32-36) is of modular design (Miller; column 8, lines 32-55) (see claim 15 above, wherein different connection arrangements are provided) and can be coupled to and uncoupled from the second sleeve part (Erbach; column 1, lines 36-38).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Erbach (US 4269143 A) in view of Eckart (DE 19949151 A1), and further in view of Auburger et al (US 20080276871 A1).
Regarding claim 17, Erbach as modified above in view of Eckart teaches (figure 3) a modular teat cup with first and second sleeve parts. Erbach does not teach that at least one of the first sleeve parts and the second sleeve part are available in different materials.
Auburger et al teaches a milking cup sleeve that can be made from metal or plastic (Page 2, [0030], lines 1-4). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Erbach with different materials of sleeve parts disclosed by Auburger to create a modular teat cup system wherein at least one of the first sleeve parts and the second sleeve part are available in different materials for the benefit of adapting to different milking conditions, thus increasing efficiency by reducing the time needed for accommodating different animals and needing to change the teat cup sleeve in its entirety.
Response to Arguments
Applicant’s arguments with respect to claims 1-22 have been considered but are moot because the new ground of rejection accounts for the amendments made to the subject matter of the claims, and thus address the arguments presented regarding lack of variability. 
In response to the applicant’s argument regarding claim 18, although Erbach does not specifically teach a method, the method of claim 18 is capable of being performed by the subject matter disclosed by Erbach. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., preventing a loss of tension of the teat rubber) are not recited in the rejected claims.  Although the claims are interpreted in In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE L DOUGLAS whose telephone number is (571)272-5529.  The examiner can normally be reached on Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D. Collins can be reached on (571) 272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/MADELINE L DOUGLAS/Examiner, Art Unit 3644                                                                                                                                                                                                        




/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644